IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-42,219-02


EX PARTE JUDY MAY FREEMAN, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 6695 IN THE 8TH JUDICIAL DISTRICT COURT
FRANKLIN COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
murder and sentenced to ninety-nine years' imprisonment.  The Sixth Court of Appeals
affirmed her conviction.  Freeman v. State, No. 06-93-00044-CR (Tex. App.-Texarkana,
delivered June 7, 1994).
	After a review of the record, we find that Applicant's claims that challenge her denial
of parole are without merit.  Therefore, we deny relief.
	Applicant's claims of ineffective assistance of counsel are dismissed pursuant to Tex.
Code Crim. Pro. Art. 11.07 §4.

DELIVERED: June 24, 2009
DO NOT PUBLISH